THE STATE OF TEXAS
                                         MANDATE
TO THE 297TH DISTRICT COURT OF TARRANT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 11th
day of December, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Harold L. Graves, Jr., Appellant                          No. 06-13-00233-CR

                   v.                                     Trial Court No. 1338568R

The State of Texas, Appellee

       As stated in the Court’s opinion of this date, we find no reversible error in the judgment

of conviction for murder in the court below. We affirm the judgment of the trial court.

       Also as stated in the Court’s opinion of this date, we find reversible error in the judgment
of conviction for tampering in the court below. We reverse the judgment of conviction for
tampering and enter a judgment of acquittal.
       We order that the appellant, Harold L. Graves, Jr., pay all costs of this appeal only as
pertaining to the judgment of conviction for murder.
       We order that the appellee, the State of Texas, pay all costs of this appeal only as
pertaining to the judgment of acquittal for tampering.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 2nd day of April, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk